Citation Nr: 1541088	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-05 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a Government-furnished headstone or grave maker.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The decedent served in the Confederate Army during the American Civil War and was a member of the Georgia Infantry, from September 1861 to August 1862.  The appellant seeks benefits as a next of kin. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 administrative decision by the National Cemetery Administration Memorial Programs Service Processing Site in Nashville, Tennessee.  The appellant filed a notice of disagreement in February 2011.  A statement of the case was issued in February 2011 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  Jurisdiction over this claim was later transferred to the RO in Atlanta, Georgia.

In January 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript has been associated with the record.


FINDINGS OF FACT

1.  The decedent, a Confederate Army soldier, died prior to November 1, 1990. 

2.  The decedent is interred in a government-owned cemetery and his grave is currently marked with a headstone/grave marker for VA purposes.


CONCLUSION OF LAW

The claim of entitlement to a Government-furnished headstone/grave marker for the decedent is without legal merit.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. 38.631 (2015); VAOPGCPREC 3-2015.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which included entitlement to a government headstone or marker.  The hearing transcript reflects appropriate exchanges between the appellant and the undersigned regarding the basis of the claim and the evidence associated with the record.  The appellant testified regarding the circumstances of the decedent's death and the location of his grave at Oakwood Cemetery.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  Given the legal basis for the denial of the claim,  nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted. 

II.  Analysis

The basic facts in this case are not in dispute.  The decedent, a Confederate Army soldier, died in July 1862 and his grave is located at the Oakwood Cemetery.  The appellant asserts that the decedent's grave is unmarked.  During his January 2013 hearing, the appellant testified that the decedent had died at Chimborazo Hospital, a confederate hospital, and that he had been buried with others that had died on that day.  He also testified that he knows the section and row that the decedent was buried and that a marker for the decedent would be placed beyond the six-by-six concrete stones marking the graves of other soldiers.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R.            § 3.1(d).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3).

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave. However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  

Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, however, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b). 
 
In the instant case, the evidence clearly shows that the decedent died in August 1862.  Indeed, the appellant has not asserted that the decedent died on or after November 1, 1990.  Moreover, there is no question that the decedent was, and is, eligible to be buried in a national cemetery, but has been buried in a government-owned cemetery.  The appellant simply contends that the decedent's grave is currently unmarked.  
Regarding the question of whether the decedent's gravesite is currently marked for VA purposes, the Board sought an opinion from VA's General Counsel.  A precedential opinion was issued in August 2015. 

 In the opinion, it is noted that Oakwood Cemetery is a cemetery owned by the City of Richmond, Virginia and that the graves in the Confederate section at Oakwood Cemetery are identified by six-inch-by-six-inch marble stones with three numbers written on each stone.  These numbers are tracked in a burial ledger located at the cemetery, which provides the identity of the soldiers buried at the location, and each marble stone identifies the location of the soldiers.  The opinion also notes that locating a decedent involved looking at the ledger, finding the numbered stone, and measuring out an approximate distance to find the actual burial location.  The opinion further notes that Oakwood Cemetery is owned by a governmental entity-namely, the City of Richmond-and that it therefore cannot be considered a private cemetery, and that VA may furnish headstones or markers for the graves of these soldiers only if the graves are unmarked.  The opinion also details the history surrounding the marking of the graves of Confederate soldiers in Oakwood Cemetery, to include the use of six-by-six marble blocks and corresponding ledgers.

The opinion further notes that while section 2306(a)(3) authorizes VA to provide a Government headstone or marker for the grave of a Confederate soldier whose grave is unmarked, Congress did not address what would constitute an unmarked grave and VA regulations do not define what constitutes a "marked" or "unmarked" grave.  However, a headstone or marker is defined as "headstones or markers that are furnished by the Government to mark the grave or memorialize a deceased eligible veteran or eligible family member."  See 38 C.F.R. § 38.632(b)(4).   The opinion indicates that, from the plain language of this statute and regulation, it is reasonable to conclude that a grave would be considered unmarked if there was no way to identify or memorialize the individual buried at the particular burial site.  Thus, if a grave is considered marked, at a minimum, the individual's name, if known, must be provided on or be ascertainable from some type of headstone or marker. 

The opinion concludes that Confederate graves in Oakwood Cemetery are properly marked by the six-by-six marble blocks, that any additional marker provided by VA would constitute an improper "double marking," and that there is nothing in the pertinent statutes and regulations indicating that a marker for multiple individuals buried at a particular burial site would not constitute an adequate marker for each of those individuals.  See VAOPGCPREC 3-2015.

Therefore, in light of the VA General Counsel's precedential opinion finding that the decedent's name is ascertainable from a marker, the Board determines that the decedent's grave is marked for VA purposes.  Thus, the provisions for obtaining a Government-issued headstone or marker for unmarked graves are inapplicable (see 38 U.S.C.A. § 2306(a) (3)), and there is no legal basis for a Government-issued headstone or marker in this case.   

The Board acknowledges the appellant's assertion that the decedent's grave is not marked either by a VA marker or by the small numbered stones.  However, during the January 2013 Board hearing, the appellant testified that he knew the row and section number of the cemetery where the decedent was buried.  The VA General Counsel opinion details the history of headstones and marker replacement in the context of historical cemeteries and concludes that "marked" graves have been interpreted to mean that the grave was identified by a headstone or marker that provides information that was sufficient to identify the decedent in a manner consistent with the time and place of the burial and the nature of the resting place.  

Further, as noted above, the VA General Counsel opinion indicates that Confederate graves at Oakwood Cemetery can be found by locating the decedent's name in a ledger, finding the numbered stones and measuring out an approximate distance to find the actual burial location.  The appellant described a similar process during the Board hearing-namely, that he consulted with the staff at the Oakwood Cemetery to locate the section and row in which the decedent was buried.  As the appellant knows the location of the decedent's grave-even if not specifically identified by a six-inch-by-six inch marble stone-the decedent's grave is considered to be marked for VA purposes.  See VAOPGCPREC 3-2015.

The Board sympathizes with the appellant and his desire for an individual headstone/grave marker for the decedent.  However, VA can only pay benefits that are authorized by law. See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met). 

The legal authority pertaining to Government-furnished headstones/grave markers is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Rather, the Board is bound by the governing legal authority (to include the VA General Counsel's interpretation of such legal authority) and simply is without authority to award benefits on an equitable basis.  

Accordingly, for the above-cited reasons, the Board finds that the decedent is not entitled to a Government-furnished headstone or grave marker and the claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).as without legal merit.  







      (CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement a Government-furnished headstone or grave maker is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


